Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 13 December 1785
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


     
      
       Gentlemen
       Grosvenor square Decr. 13. 1785—
      
      I have now to acquaint you that on the 29 Novr. I accepted a Bill of Mr. Thos. Barclay. No. 6. (by mistake I suppose it ought to be Number 8) for 200 £ st dated Paris 24 Novr. 1785 at usance first of the sett in favour of Mr. Grand
      This 13th. Day of Decr. I have accepted Two Bills of 200 £ st each drawn by Mr. Barclay dated Paris 1 Decr. 1785. at usance 1st. of the sett in favour of the order of Mr. Nicholas Darcell— these three bills ammount to 600£ st. to be paid at the House of C. & R. Puller— these three are towards an important Purpose—
      on the 1st. of December 1785. I accepted a Bill of Dr. Tufts in favour of Samuel Elliot on order, indorsed to Messrs Harrison, Ansley & Co. for 100£ stg. at 30 Day’s sight— this is to be charged to the United states as part of my salary—
      According to your Desire in your Letter of Novr. 8th. I have desired Collonel Smith since his arrival, which is only within a few Day’s, to write you, in what manner he has disposed of 400£ furnished him on account of the United States and he has wrote you accordingly—
      I could not certainly have given you Notice of a Credit which I never gave, I think you must have made some mistake in your figures, I drew once for 6 or 7000 thousand Guilders for Mr. Jefferson & gave a Credit to Coll Humphry’s for 1000£ stg: to pay for honorary swords & medals for our Generals &c But I have never given any other Credit— Mr. Jefferson may have received orders from

Congress or the Navy Board to Draw, but you should have been informed of it
      I mean to be very exact in advising you of all my tranactions in Money matters— I dont indeed alway’s advise you of the draughts I make for my own subsistance on account of my salary & little disbursements for the United states—but as this is a pretty regular thing, as you must have observed, it is the less necessary—
      I have the honor to be &c &c &c
      
       J A
      
     
     
      
       Decr. 13th. 1785
      
      Since the foregoing was written other Bills have been presented & accepted—vizt.—No. 11. from Mr. Barclay in favour of Mr. Grands order for £100 st: at usance, first of the sett dated at Paris Decr. 7th. 1785—No. 12. for 200£ st. in all other respects like No. 11.
      
       J. A—
      
     
    